TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00661-CV




                              J. B. M. H. and Y. C. B., Appellants

                                                v.

                Texas Department of Family and Protective Services, Appellee




                   FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
            NO. 21-0825, THE HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on October 27,

2022. To date, the reporter’s record has not been filed.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Miah Parson is hereby ordered to

file the reporter’s record in this case on or before November 21, 2022. If the record is not filed

by that date, Parson may be required to show cause why she should not be held in contempt

of court.
              It is ordered on November 10, 2022.



Before Chief Justice Byrne, Justices Triana and Smith